Citation Nr: 9929700	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for arthritis, left 
knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for arthritis, right 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1975.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of February 1998 from 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied increased evaluations 
for the veteran's service-connected low back and bilateral 
knee disorders.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on June 16, 1998, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

In October 1998, the Board remanded the case to the RO for 
additional development of the issues.  In a rating decision 
dated in July 1999, the RO granted an increased evaluation of 
the back disorder to 40 percent disabling, and in July 1999 
supplemental statement of the case, the RO provided notice of 
continued denial of increased evaluations for the bilateral 
knee disorders, following additional development and 
consideration of the issues, as requested by the Board in its 
October 1998 remand.  The case is now returned to the Board 
for further consideration.

The veteran has submitted additional evidence, in the form of 
an August 1999 medical consultation report, pertaining to his 
back disorder.  He has submitted a written waiver of RO 
review of the evidence in a document submitted on September 
22, 1998.  

This document, submitted in September 1999, also raises an 
informal claim for entitlement to a total rating based on 
individual unemployability in that it alleges that he is 
unemployable due to his service connected back disability.  
This matter is referred to the RO for further development.


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by findings 
of mild tenderness over the lumbar spine, with increased 
paraspinal spasm; limited movements of the lumbar spine 
because of back pain; complaints of constant numbness of the 
leg on the left side below the knee; deep tendon reflexes of 
1+ bilaterally on the knees and ankles and an inability to do 
straight leg raising at all on the left side, as shown on 
most recent VA treatment report from August 1999, with 
symptoms shown to be persistent over time and more closely 
resembling a pronounced intervertebral disc syndrome.  

2.  The veteran's right knee disorder is manifested by 
tenderness on palpation, with crepitus on movement; Motor 4/5 
with extension, 4+5 with flexion; flexion to 90 degrees and 
full extension; negative exterior and posterior drawer sign 
and small joint effusion, consistent with moderate knee 
disability.

3.  The veteran's left knee disorder is manifested by no 
tenderness, but with crepitus on movement; flexion and 
extension of 4+5 in strength; flexion to 94 degrees; 
extension fully to 180 degrees and negative anterior and 
posterior drawer sign, consistent with slight knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
more, for the veteran's right  knee disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§  4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.71a  
Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (1999).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.71a  Diagnostic Codes 
5003, 5010, 5257, 5258, 5260, 5261 (1999).

3.  The criteria for a rating of 60 percent, but no more, for 
the veteran's low back disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§  
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background-Pertinent Laws and Regulations

Initially the Board finds that the veteran's claims are 
"well grounded" within the meaning of  38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented claims that 
are plausible.  He has not alleged any records of probative 
value that may be obtained, and which have not already been 
associated with the claims file, are available.  The Board 
accordingly finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991) is satisfied.

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1999).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  The medical history of the knee and 
back disorders is detailed as follows.


Factual Background

Service medical records reveal that the veteran was seen 
repeatedly in July 1972 for recurrent low back pain.  He was 
placed on restricted duty with permanent profile in June 1974 
for chronic low back pain and chondromalacia, both patella.  

VA treatment records revealed complaints of back and knee 
problems in June 1977, but with no physical findings to 
substantiate any disease process at the time.  In August 
1977, he was seen for treatment of a small nodule below the 
left knee, said to cause severe pain, and was diagnosed with 
a dermatofibroma.  

A VA examination, dated in November 1977, diagnosed recurrent 
back pain with spondylosis of L5, and recurrent knee pain, 
with historical patellar chondromalacia.  Findings during the 
physical examination included no anatomical deformity, heat 
or redness of either knee, and a full range of motion, 
although slight crepitus was detected in the right knee in a 
squat.  Lumbar spine findings revealed ranges of motion to be 
within normal limits, with straight leg raising and other 
findings to be negative.  X-rays did reveal spondylosis of 
L5, and normal findings of both knees.  

By rating decision of November 1977, the RO granted service 
connection for a back disorder and chondromalacia, both 
knees.  The RO assigned a 10 percent evaluation for the back 
disorder, and a noncompensable evaluation for both knees.  

VA treatment records from February 1978 and February 1979 
revealed continued complaints of the dermatofibroma nodule 
below the left knee, which was noted to be unrelated to his 
service connected knee condition.  

A March 1979 VA examination diagnosed spondylolysis of L5, 
with minimal spondylolisthesis, as noted on X-ray findings 
and bilateral patellar chondromalacia, clinical.  Findings 
revealed essentially normal ranges of motion of the lumbar 
spine, with other lumbar findings to be negative.  The knees 
showed a full range of motion and otherwise negative 
findings, with the exception of crepitus noted bilaterally on 
weightbearing and the small fibromatous growth at the 
anterior tibial tubercle on the left.  The report from a May 
1981 VA examination revealed essentially the same clinical 
and X-ray findings as the March 1979 examination, with the 
diagnoses rendered, indicating that the spondylolysis of the 
L5, with recurring low back pain, was presently not 
symptomatic and the chondromalacia patella bilaterally was 
"mild."  Likewise, the May 1982 VA examination revealed no 
significant changes.

In May 1989, the veteran was treated for back and knee 
complaints, with a history given of the back disorder causing 
him employment problems due to an inability to lift.  
Palpation of the lumbar spine caused pain and some muscle 
spasm.  Ranges of motion of the lumbar spine were now 
indicative of slight restriction in motion in all planes, 
with pain at the extremes of motion noted, and right and left 
straight leg raisings were positive at 50 and 55 degrees, 
respectively.  The knees revealed pain on deep palpation and 
ranges of motion from 0 to 125 degrees bilaterally.  
Crepitation was also noted on range of motion.  X-ray study 
of both knees and the spine taken in May 1989 diagnosed 
osteoarthritis of both knees and spondylolysis at L5-S1.  

By rating decision of June 1989, the RO increased the 
evaluation for the back disorder to 20 percent disabling, and 
the bilateral knee disorders were increased to 10 percent for 
each knee. 

The report from an October 1997 VA examination of both knees, 
revealed complaints of both knees swelling with standing and 
walking.  The veteran ambulated without difficulty.  Findings 
included no swelling, deformity or other impairment, and a 
range of motion described as full, from 0 to 140 degrees.  No 
opinion regarding whether there was pain on motion was 
offered.  The diagnosis was bilateral degenerative 
osteoarthritic changes of the knees with hypertrophy of the 
left tibial spine.  X-rays were interpreted to show mild 
degenerative arthritis of the tibial spine bilaterally.  The 
uninterpreted October 1997 X-ray report summarized the 
findings for both knees as follows: 1.  No acute bony 
injuries are seen. 2.  Mild degenerative/osteoarthritic 
changes. 3. Bony hypertrophy of the tibial spine.  

The October 1997 VA examination of the spine revealed 
subjective complaints of "constant pain."  The examination 
report indicated that there was no objective evidence of back 
pain with ambulation, or otherwise noted on examination.  On 
ranges of motion, the veteran could touch the floor with his 
fingers on forward flexion, but backwards extension was only 
10 degrees.  Lateral flexion was 30 degrees to the left and 
right, and rotation was 25 degrees to the left and right, 
which is moderate limitation of motion.  Findings on 
examination of the back were otherwise described as normal.  
X-ray findings from October 1997 yielded an impression of 
mild degenerative changes at multiple levels.  The 
uninterpreted X-ray report summarized the lumbar spine 
findings as follows: 1.  No acute bony injuries are seen.  2.  
Mild degenerative changes at multiple levels.

VA progress notes from November 1997, addressing complaints 
of backache, revealed the forward flexion to be limited from 
30 to 40 degrees.  Extension was noted to be limited from 15 
to 20 degrees.  Side bending was described as "mild" and 
rotation was described as "minimal."  Mild paraspinal spasm 
was noted as was tenderness over the L5 and S1 areas.  
Straight leg raisings were also limited from 40 to 50 degrees 
on the right side, and 60 to 70 degrees on the left.  He was 
unable to stand on his heels or toes.  A computerized 
tomography (CT) scan taken in November 1997 yielded findings 
of spondylosis of the lumbar spine, with mild 
spondylolisthesis at L5-S1; annular bulge at L5-S1, with 
probable small herniated disc lesion at L5-S1 and 
degenerative arthritic change involving articular facets from 
L4 through S1.  A December 1997 VA progress note assessed the 
veteran with chronic low back pain.  

A May 1998 treatment record revealed the veteran to be 
wearing a back brace.  Knees were noted to have minimal 
scarring and were painful on movement. 

At a hearing held in June 1998, the veteran testified that he 
must wear a back brace, extending from his chest to the lower 
pelvis both day and night.  He testified that he continued to 
receive treatment at the VA hospital in Dublin, Georgia for 
his back problems.  He also testified that both of his knees 
swell up from time to time, and that he most recently sought 
medical treatment for his knees in May 1998.  He testified 
that the knees sometimes cause him to limp, and that he is 
unable to squat or use stairs.  He testified that his back 
and knee problems render him unable to obtain employment in 
construction or labor.

In October 1998 he was seen for a chronic problem with his 
back and neck.  He was referred to the brace clinic during 
the same month for complaints of severe pain and was also 
unable to stand and walk properly.  He was prescribed a 
chairback brace to support the back and prevent kyphosis.  
Upon fitting and check up of the chairback brace, he was 
advised to wear the brace at all times to prevent aggravation 
of the back pain.  

In December 1998 the veteran was seen for complaints of right 
knee swelling on Friday and continued to be swollen and 
painful.  

The report from the most recent VA examination conducted in 
December 1998, included a C-file review of the veteran's 
medical history involving the back and both knees.  The 
veteran's complaints regarding his back were that he was in 
constant pain with his back, and described the pain as being 
so severe 50 percent of the time, that even maximum 
medication did not relieve it.  He indicated that he was 
unable to lie on his stomach.  He stated that he used a board 
between the mattress and box spring of his bed to minimize 
the pain.  He described the back pain as worsening at the end 
of the day.  He described being unemployed since 1992 due to 
back pain, and also described being limited in activities of 
daily living, including tying his shoes sometimes, due to 
back pain.  He gave a history of using a back brace since 
1977.  On physical examination, he was noted to be 
overweight, and walked slowly with a cane in his left hand.  
Paravertebral back tenderness was noted.  He could flex 62 
degrees; lean to the left with onset of pain at 18 degrees 
and lean to the right with onset of pain at 20 degrees.  He 
could hyperextend 10 degrees.  Straight leg raising was 
negative bilaterally.  X-rays of the lumbar spine revealed 
mild narrowing of the joint space at L5-S1 and a 1-centimeter 
central lucency consistent with a fibrous displacement.  The 
diagnosis of the back disorder was significant lower back 
pain, which by radiograph and examination is consistent with 
degenerative joint disease.   This was further evidenced by 
his CT scan of November 1997, which showed some spondylolysis 
at L5-S1 and degenerative joint disease  from L4 to S1.

The veteran's complaints regarding the knees on VA 
examination in the December 1998, were that they swell with 
activity such as prolonged standing and stair climbing.  He 
complained that the knees hurt him all day and that it takes 
him 15 minutes to work the stiffness out of them in the 
morning.  He indicated that he does not move quickly because 
it exacerbates his right knee instability.  He indicated that 
he has stumbled but never fallen due to knee instability.  He 
denied knee surgery, but indicated that he wore TED hose.  He 
indicated that his knees tire during the day, right more than 
left.  Physical examination of the knees showed the right 
knee to be tender on palpation, with crepitus on movement.  
Motor was 4/5 with extension, 4+5 with flexion.  There was 
negative exterior and posterior drawer sign.  There was small 
joint effusion noted on examination.  He could flex the right 
knee to 90 degrees and extend it fully.  Examination of the 
left knee revealed it to be nontender, but with crepitus on 
movement.  Flexion and extension were 4+/5 in strength.  He 
could flex the knee to 94 and extend it fully to 180 degrees.  
There was negative anterior and posterior drawer sign.  Deep 
tendon reflexes were 2+ bilaterally at the knees and ankles.  
X-rays showed mild narrowing of the joint space, with small 
joint effusion, right knee, and mild narrowing of the joint 
space, left knee.  The diagnosis rendered was degenerative 
joint disease of both knees, right more than left.  

The RO is noted to have increased the evaluation of the 
veteran's low back disorder to 40 percent disabling in a July 
1999 rating decision under Diagnostic Code 5295.  The 
bilateral knee disorders continue to be evaluated as 10 
percent for disabling each knee.

Additional evidence was submitted within 90 days of the 
appeal being returned to the Board in August 1999.  This 
evidence consists of a VA orthopedic consultation examination 
from August 1999 for treatment of severe degenerative joint 
disease of the spine.  This evidence was limited to 
addressing his low back disorder.  Subjective complaints were 
of severe back pain, said to have been progressively 
increasing since he injured his back in service. He claimed 
to be unable to work anymore because of his back pain.  He 
was noted to be moderately obese.  Upon examination of the 
back, mild tenderness was noted over the lumbar spine, with 
increased paraspinal spasm.  Movements of the lumbar spine 
were limited because of back pain.  Upon extremity 
examination, the physician did not see any motor or sensory 
distress.  However, the veteran complained that he had 
numbness of the leg on the left side below the knee 
constantly.  His deep tendon reflexes were 1+ bilaterally on 
the knees and ankles.  He was unable to do straight leg 
raising at all on the left side.  CT scan of the lumbar spine 
indicated that he had a grade 1 spondylolisthesis of L5-S1 
and also a mild herniation of the disks at L5-S1.  He was 
given an assessment of chronic low back pain secondary to 
Grade I spondylolisthesis of L5-S1 and herniation of the 
disks at L5-S1.  Advanced degenerative changes of the lumbar 
spine were also noted.  The treatment plan noted that he was 
given a chair-back brace to support the back.  The veteran 
claimed to be unable to perform any type of work, even light 
duty because of his back pain.  The physician requested that 
he undergo therapy three times a week.  The veteran indicated 
that he had difficulty even coming to therapy, which was 50 
miles away, due to his back pain.

Analysis

Back Disorder

As noted above, the veteran's back disorder is currently 
evaluated as 40 percent disabling.  To the extent that a 40 
percent evaluation is the maximum evaluation allowable, for 
severe limitation of motion under the Diagnostic Code 5292, 
there is no need to discuss whether limitation of motion has 
been sufficiently addressed in the December1998 VA 
examination.  The 40 percent evaluation is also the maximum 
allowable evaluation under DC 5295, lumbosacral strain, under 
which the RO currently has evaluated his disorder.  The Board 
will therefore consider the evaluation under Diagnostic Code 
5293, for intervertebral syndrome.   

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
60 percent evaluation is warranted where it is pronounced; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent relief.  A 
40 percent evaluation is warranted for severe recurring 
attacks, with intermittent relief.  Id.

Upon review of the evidence, the Board finds that the  
veteran's current symptoms associated with his lumbar spine 
disorder, warrant an increased evaluation of 60 percent but 
no higher.  This is, in the view of the Board, a very close 
case between a rating of 40 or 60 percent, but where the 
disability picture more nearly approximates the criteria 
required for the higher rating, the higher one should be 
assigned.  38 C.F.R. § 4.7.  While some of the evidence, such 
as the December 1998 VA examination, does not reveal 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, there is other evidence, particularly 
the most recent August 1999 VA consultation report, which 
suggests that his back disorder more closely resembles a 
pronounced intervertebral syndrome, consistent with a 60 
percent evaluation under Diagnostic Code 5293.  

Most significantly, the August 1999 report showed a 
deterioration from the time of the December 1998 VA 
examination, to the extent that he was now shown to have 
increased paraspinal spasm, and was completely unable to 
straight leg raise on the left.  This straight leg finding is 
consistent with a neurological finding appropriate to the 
diseased disc.  That these symptoms are persistent, rather 
than an isolated occurrence, is demonstrated in VA treatment 
record from November 1997, and earlier which also revealed 
positive neurological findings to include mild paraspinal 
spasm and positive straight leg raising.  

In sum, the Board finds that the evidence supports an 
increased evaluation to 60 percent, but no more, for the 
veteran's low back disability.  The evidence does not show 
the veteran to have a fracture or an ankylosis of the spine; 
therefore, there is no need to consider a higher evaluation 
under the diagnostic codes pertaining to these disorders.  
The diagnostic codes for spinal fracture or ankylosis, 
Diagnostic Codes 5285 and 5286, are the only criteria for 
spinal disabilities, which allow for a higher evaluation than 
60 percent.  



Knees

The veteran's left and right knee disorders are currently 
evaluated as 10 percent disabling for each knee.  The RO 
evaluated his bilateral knee disorder under Diagnostic Codes 
5003, 5010.  In addition, the Board will consider Diagnostic 
Codes 5257, 5258, 5260 and 5261.  Additionally 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must also be considered in 
determining the extent of a knee disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Furthermore, a recent General Counsel opinion indicates that 
38 C.F.R. § 4.71a (1998) authorizes the possibility of 
multiple ratings under Diagnostic Code 5003 and Diagnostic 
Code 5257, in situations where the claimant has arthritis and 
instability of the knee, when the arthritis produces 
limitation of motion in addition to the instability 
contemplated by Diagnostic Code 5257.  VAOPGCPREC 23-97.  
However, the VA General Counsel has since held that separate 
ratings are only warranted in these types of cases when the 
veteran has limitation of motion in his knee to at least meet 
the criteria for a zero-percent rating under Diagnostic Code 
5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. 
App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing he experiences painful motion 
attributable to his arthritis.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion for the specific joint or 
joints involved.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted for each such major joint or group of minor joints. 
Limitation of motion must be objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

The 10 percent rating currently in effect for each knee 
contemplates a recurrent subluxation or lateral instability 
productive of slight impairment (Diagnostic Code 5257); 
limitation of flexion of the leg to 45 degrees (Diagnostic 
Code 5260); limitation of extension of the leg to 10 degrees 
(Diagnostic Code 5261).  The 10 percent rating also 
contemplates the extent of a functional loss due to pain, or 
the extent of joint disability as found in reductions of 
their normal excursion of movement in different planes, 
manifested in part, by weakened movement, excess 
fatigability, incoordination or pain on movement, swelling, 
deformity or disuse.  38 C.F.R. §§ 4.40, 4.45 (1999); see 
also DeLuca, supra.

Arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. Part 4, DC 5010-5003 (1999).  Normal range of 
motion of a knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (1999).   

A rating greater than the 10 percent evaluation currently in 
effect for each knee would be appropriate for impairment of 
the knee with moderate recurrent subluxation or lateral 
instability, (Diagnostic Code 5257); a dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, (Diagnostic Code 5258); limitation 
of flexion of the leg to 30 degrees, (Diagnostic Code 5260); 
and a limitation of extension of the leg to 15 degrees, 
(Diagnostic Code 5261).  These criteria contemplate a 20 
percent rating.

A rating greater than 20 percent evaluation would be 
appropriate for severe recurrent subluxation or lateral 
instability, (Diagnostic Code 5257); flexion limited to 15 
degrees (Diagnostic Code 5260); and extension limited to 20 
degrees (Diagnostic Code 5261).

Upon review of the evidence, the Board finds that the 
evidence supports an increased evaluation to 20 percent 
disabling, but no more, for the veteran's right knee 
disorder, and that the preponderance of the evidence is 
against an increased evaluation for his left knee disorder.

Specifically, the most recent VA examination of December 1998 
demonstrates that the veteran's right knee disability, which 
was shown to have tenderness upon palpation and effusion 
noted on both clinical observation and X-ray findings, more 
closely resembles the symptomatology associated with that of  
a dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, which 
warrants a 20 percent evaluation under DC 5258.  38 C.F.R. 
§ 4.7 (1999).  However, the evidence does not reveal that his 
right knee demonstrates severe recurrent subluxation or 
lateral instability, flexion limited to 15 degrees or 
extension limited to 20 degrees, therefore a higher 
evaluation is not warranted under Diagnostic Codes 5257, 5260 
and 5261.  

Regarding the left knee disorder, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation above the currently assigned 10 percent 
evaluation.  The left knee is not shown to have moderate 
recurrent subluxation or lateral instability, symptoms 
approximating that of a dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, limitation of flexion of the leg to 30 degrees, or a 
limitation of extension of the leg to 15 degrees.  

Regarding both knees, the Board is aware of the provisions of 
§§ 4.40 or 4.45, which provide that the rating should reflect 
functional loss due to pain. 38 C.F.R. 
§§ 4.40, 4.45 (1999).  The evidence of record is negative for 
any objective showing of significant increased functional 
impairment due to reports of pain other than that 
contemplated by the current ratings now assigned.  The 
veteran underwent range of motion testing at the same time 
for his back and both knees, and limitations of motion due to 
complaints of pain were reported only for the back, thus 
reflecting that no pain was complained of at the extremes of 
motion of the knees.  Therefore the Board determines that the 
current 20 percent rating for the right knee and the 10 
percent rating for the left knee are sufficient to compensate 
for such impairment.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) and Hicks v. Brown, 8 Vet. App. 417 (1995) ( a 
schedular evaluation based on limitation of motion must 
consider whether pain imposes additional limitation of 
function).  Furthermore an additional rating for arthritis 
pursuant to VAOPGCPREC 23-97 (July 24, 1997) is not 
appropriate.  While the limitation of motion of the right 
knee was 90 degrees flexion, and the left knee was 94 degrees 
flexion, which is a compensable evaluation under Diagnostic 
Code 5260, there is no evidence of recurrent subluxation or 
lateral instability productive of even slight impairment of 
either knee which would warrant a compensable evaluation 
under Diagnostic Code 5257.  Accordingly, there is no basis 
for an additional rating under Diagnostic Code 5257 pursuant 
to the General Counsel opinion. VAOPGCPREC 23-97 (July 1, 
1997).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  
38 U.S.C.A. § 5107(b) (West 1991).  In this case, for the 
foregoing reasons and bases, the evidence supports a grant of 
an increased evaluation for arthritis, right knee to 20 
percent disabling, and for a low back disorder to 60 percent 
disabling.  The preponderance of the evidence is against the 
claim for an increased rating for arthritis of the left knee. 


ORDER

An increased evaluation of 20 percent for service-connected 
arthritis, right knee is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An increased rating for service-connected arthritis, left 
knee is denied.  


                                                                        
(CONTINUED ON NEXT PAGE)


An increased evaluation of 60 percent for service-connected 
low back disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

